Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim objection
Claims 7 and 8 are objected to because of the following informalities: the commercial name “HCM009” and “IR651” should be replaced by chemical name or chemical formula.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et at (CN 105954920, of record, ‘920 hereafter) in view of Qin et al (US 2017/0269401, ‘401 hereafter).
Regarding claims 1-5 and 7-10, ‘920 discloses a flexible liquid crystal optical panel reading upon instantly claimed liquid crystal optical shutter and a method of making the same ([0005]-[0022], Fig 7 and 8), wherein the process comprises a first step of assembling a panel comprising an upper substrate and a lower substrate to render a gap reading upon instantly recited adjustment region, where the upper and lower substrates naturally include transparent flexible substrates, electrodes reading upon conductive layer, and vertical alignment layers, which are sequentially stacked (Fig 7 and 8, [0036]-[0043]); a second step of  filling the gap a liquid crystal mixture of  a photopolymerizable liquid crystal monomer being a homolog of the liquid crystal monomer as in the present claim 7, a photoinitiator being benzene ethyl ketone; and a positive or a negative liquid crystal compound ([0044]-[0053]); a third step of irradiating . 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wei, et at (CN 105954920, of record, ‘920 hereafter) in view of Qin et al (US 2017/0269401, ‘401 hereafter) as applied to claim 1 above, further in view of Shannon et al (US 5,073, 294, ‘294 hereafter).
Regarding claim 6, modified ‘902 teaches all the limitations of claim 1, but the references do not disclose that the liquid crystal composition further contains a dichroic dye, however, ‘294 discloses a liquid crystal composition comprising a polymerizable liquid crystal monomer, a photoinitiator and an azo-based dichroic dye (C2/L24-C8/60 and the dye list in the able), wherein the dichroic dye is used to facilitate light (laser) alignment to render the liquid crystal having desired orientation (C10/L3-L7). In light of these teachings, one of ordinary skill in the art would have add the dichroic dye as taught by ‘294, to modify the liquid crystal composition of ‘902, in order to render the liquid crystal in the composition having desired orientation.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUIYUN ZHANG/Primary Examiner, Art Unit 1782